        Case 9:19-cv-00207-DLC Document 13 Filed 04/27/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CURT SIMPSON,                                      CV 19–207–M–DLC

                       Plaintiff,

        vs.
                                                         ORDER
FUGLI, LLC, and SINCLAIR OIL
CORPORATION, d/b/a SOUTHGATE
MARKET,

                        Defendants.

      Before the Court is Plaintiff Curt Simpson’s Joint Stipulation of Dismissal

with Prejudice. (Doc. 12.)

      IT IS ORDERED that the Joint Stipulation (Doc. 12) is GRANTED. This

matter is dismissed with prejudice. All associated deadlines are VACATED.


      DATED this 27th day of April, 2020.
